Order entered September 21, 2015




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01381-CR

                         WILLIAM SEDRIC AUTREY, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-81194-10

                                          ORDER
       The Court DENIES appellant’s September 17, 2015 pro se motion to dismiss appellate

counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson v. State,

854 S.W.2d 659 (Tex. App.–Dallas 1992, no pet.); see also Martinez v. Court of Appeals of Cal.,

Fourth Appellate Dist., 528 U.S. 152 (2000).


                                                        /s/   ADA BROWN
                                                              JUSTICE